                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON

DAVID K. MILLER and
                                                    CIVIL ACTION NO. 5:17-146-KKC
DEBBIE MILLER,
       Plaintiffs,


INDEMNITY INSURANCE CO. OF
NORTH AMERICA,
       Intervenor Plaintiff,

V.                                                       OPINION AND ORDER

CRAIG LAWSON and SHORT
MOUNTAIN TRUCKING I,
       Defendants.



                                         *** *** ***

     This matter is before the Court to determine whether it still has jurisdiction over this

case now that the underlying tort claims have been resolved by settlement between the

Plaintiffs and the alleged tortfeasors. The only remaining matter is a subrogation claim

filed by Intervening Plaintiff, Indemnity Insurance Co. of North America (“Indemnity”).

After reviewing the applicable law and pleadings, this Court finds by a preponderance of

the evidence that it does not have subject matter jurisdiction over the subrogation claim.

For the reasons stated below, the Court ORDERS that this matter is DISMISSED without

prejudice and STRICKEN from the Court’s active docket.

                                      I. BACKGROUND

     David and Debbie Miller filed this personal injury lawsuit against Craig Lawson and his

employer Short Mountain Trucking I for injuries David sustained in a traffic accident. (DE

1-1). After the accident, David Miller received workers compensation benefits provided by


                                              1
his employer’s insurance carrier, Indemnity Insurance Co. of North America (“Indemnity”).

(DE 23-2 at 2.) To date, Indemnity has paid, to or on behalf of David Miller, a total of

$49,581.71, which consists of $25,538.96 in medical benefits and $24,042.75 in lost wages

and lost earnings (“indemnity benefits”). (DE 23-2 at 2.) Indemnity joined this suit under

Federal Rule of Civil Procedure 24 seeking to exercise its subrogation rights under Ky. Rev.

Stat. Ann. § 342.700. (DE 23-1 at 1.)

   The Millers and Defendants settled all tort claims without regard to Indemnity’s

subrogation claim. (See DE 92). Accordingly, only Indemnity’s subrogation claim remains

pending before this Court.

                                        II. ANALYSIS

   It is undisputed that when the Complaint was filed, this Court had subject matter

jurisdiction over the case. There was complete diversity of citizenship and the claimed

damages exceeded $75,000. Now that the Millers and the Defendants have settled their

dispute, the question becomes whether this Court retains subject matter jurisdiction over

Indemnity’s subrogation claim.

   A. There is no diversity jurisdiction over the remaining claim under 28 U.S.C.
      § 1332 because the amount in controversy is not met.
   As noted above, there is complete diversity of citizenship among the parties in this case.

However, it appears that the amount in controversy is not met because Indemnity has only

paid $49,581.71 in workers compensation benefits to the Millers. (DE 112-1 at 1).

   Here, Indemnity asserts its subrogation rights under Ky. Rev. Stat. Ann. § 342.700,

which provides that “[i]f compensation is awarded or paid under this chapter [the insurance

carrier] having paid the compensation or having become liable therefor, may recover from

the other person in whom legal liability for damages exists, not to exceed the indemnity and

medical expenses paid and payable to or on behalf of the injured employee.” In other words,


                                             2
the insurer’s right to recovery does not ripen until it has made a payment to or on behalf of

a worker.

   To date, Indemnity has paid $25,538.96 in medical benefits and $24,042.75 in indemnity

benefits, for a total of $49,581.71. (DE 23-2 at 2.) Based on the record before it, the Court

finds no substantial likelihood or reasonable probability that the amount in controversy will

be met in this case because Indemnity cannot seek damages in excess of its entitlement.

Accordingly, this Court finds by a preponderance of the evidence that Indemnity’s

subrogation claim does not exceed the required federal jurisdictional threshold of $75,000.

   B. 28 U.S.C. § 1367(b) does not grant this Court authority to exercise
      supplemental jurisdiction over Indemnity’s claim.

   Indemnity asserts that even if this Court lacks diversity jurisdiction, it should exercise

supplemental jurisdiction under § 1367(c)(3) and (4). (DE 112 at 6.) § 1367(a) provides that

a district court has supplemental jurisdiction over all other claims which form part of the

same case or controversy, including claims by an intervening party. However, § 1367(b)

limits the exercise of supplemental jurisdiction. “In any civil action of which the district

courts have original jurisdiction founded solely on § 1332…the district courts shall not have

supplemental jurisdiction under subsection (a) over claims…by persons…seeking to

intervene as plaintiffs under Rule 24…when exercising supplemental jurisdiction over such

claims would be inconsistent with the jurisdictional requirements of § 1332.” 28 U.S.C. §

1367(b). This lawsuit was removed to the Eastern District of Kentucky solely on diversity

grounds (DE 1), and Indemnity joined this lawsuit under Rule 24 (DE 23). Indemnity’s

subrogation claim is precisely the kind of claim prohibited by § 1367(b). Even if this Court

were not prohibited from deciding the claim, it would decline to exercise its discretion to

allow the claim under § 1367(c) because this case was settled, and the remaining issues are




                                             3
secondary, not predominant. Furthermore, no exceptional circumstances exist to persuade

this Court to exercise its discretion to hear the subrogation claim.

   C. This Court refuses to exercise its discretion to allow the claim under 28
      U.S.C. § 1367(c).

       Indemnity asserts that this Court may exercise its discretion to hear the subrogation

claim under § 1367(c)(3) and (4). (DE 112 at 6.)      § 1367(c)(3) states that a federal court

may exercise its discretion to hear a supplemental claim, even when it has dismissed all

claims over which it has original jurisdiction, and § 1367(c)(4) states that a district court

“may decline to exercise supplemental jurisdiction over a claim under subsection (a) if, in

exceptional circumstances, there are other compelling reasons for declining jurisdiction.”

“A district court has broad discretion in deciding whether to exercise supplemental

jurisdiction over state law claims.” Musson Theatrical, Inc. v. Federal Exp. Corp., 89 F.3d

1244, 1254 (6th Cir. 1998).     Under this discretion, the relevant considerations include

judicial economy, convenience, fairness, and comity. Id. (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988)). However, when all federal claims are dismissed, “the

balance of considerations usually will point to dismissing the state law claims or remanding

them to state court.” Musson, 89 F.3d at 1255.

       Considering this Court’s interpretation of § 1367(b) and the other relevant

considerations listed above, this Court finds that the balance of considerations point to

dismissal of Indemnity’s state law subrogation claim. Indemnity has a right to subrogation

that can easily be handled in state court, and state courts routinely handle such claims.

See, e.g. C.A. & I., Inc. v. Cook, No. 2010-CA-001306-WC, 2011 WL 1367766 (Ky. Ct. App.

Apr. 8, 2011); Quillen v. Tru-Check, Inc., No. 2009-CA-000747-WC, 2009 WL 3337239 (Ky.

Ct. App. Oct. 16, 2009); Jewell v. Kentucky School Bd. Ass’n, 309 S.W.3d 232 (Ky. 2010).

Moreover, Indemnity is not prejudiced because § 1367(d) states that “[t]he period of


                                               4
limitations for any claim asserted under subsection (a), and for any other claim in the same

action that is voluntarily dismissed at the same time as or after the dismissal of the claim

under subsection (a), shall be tolled while the claim is pending and for a period of 30 days

after it is dismissed unless state law provides for a longer tolling period.” This means that

the applicable statute of limitations is suspended while the claim is pending in federal court

and for a period of thirty (30) days post-dismissal. Artis v. District of Columbia, 138 S. Ct.

594, 596 (2018). The applicable statute of limitations for a subrogation claim under Ky.

Rev. Stat. Ann. § 342.700 is based on the statute of limitations of the underlying tort claim

of the injured employee. See Waters v. Transit Auth. Of River City, 799 S.W.2d 56, 58 (Ky.

Ct. App. 1990) (“We determine that the provision in the compensation act for recovery by an

employer/his insurance carrier from a third-party tort-feasor for compensation paid or

payable does not create a new cause of action, but merely transfers right of recovery.”). As

such, the one-year statute of limitations for personal injury actions in Ky. Rev. Stat. Ann. §

413.140(1)(a) applies.    However, the one-year statute of limitations does not preclude

participation by an insurer in a plaintiff's timely suit against a tortfeasor as an intervening

plaintiff, even if the insurer's motion to intervene is filed outside of the limitations period.

Daugherty v. Reynolds Metals Co., 967 F. Supp. 240, 241–42 (W.D. Ky. 1997).          In light of

the foregoing, this Court construes Indemnity’s claim as one “asserted under subsection

(a),” and accordingly, Indemnity will have thirty (30) days from the date of this dismissal to

refile its subrogation claim in state court.

                                       III. CONCLUSION

   Based on the foregoing, this Court finds that it does not have subject matter jurisdiction

to hear Indemnity’s subrogation claim. This Court does not have original jurisdiction under

28 U.S.C. §§ 1331 and 1332 or supplemental jurisdiction under § 1367. This Court finds

that § 1367(b) prohibits it from hearing Indemnity’s subrogation claim because this case

                                               5
was removed to federal court solely on diversity grounds, involves a claim by an intervenor

under Fed. R. Civ. P. 24, and does not meet the amount in controversy jurisdictional

requirement of § 1332.    Moreover, even without the operation of § 1367(b), this Court

refuses to exercise its discretion to hear Indemnity’s subrogation claim under § 1367(c).

Therefore, because this Court finds that it lacks subject matter jurisdiction to hear

Indemnity’s claim, pursuant to Fed. R. Civ. P. 12(h), we must dismiss this case.

   Accordingly, the Court hereby ORDERS that this matter is DISMISSED without

prejudice for lack of subject matter jurisdiction and STRICKEN from the Court’s active

docket.

   Dated February 21, 2019.




                                             6
